OFFICE   OF THE   ATTORNEY     GENERAL     OF      TEXAS

                            AUSTIN




Honemble 5'. B. $l.ck
fhuntlf Attorney
Ryz.    p-J
      ,




                                                eviaed Qivil 8tatut.e.
                                                 to the aaeadmaat la

                                                     above matter baa
been received                                       we have reached
ta followlq     0
                                                            populat10n       of

                                    n 88 th e Sa x la m     F ee Im   ua a
                                     fees o fthe offloera    named
                         a the tax oolleotor,     Chapter8 5 end 15,
                          l(mwa, 25th Lagialature,     ?irat  Celled
                         7 thereof poyided     that oountiea having
                         or 1088 were exam@        thereiroah Thin
                         Znto the Revised Civil Statuter     of 19ll
                                  aaeadmant vu0     ared uhlch h&I
the etfeat to riiae thla mxlmum figure to 2',000.3"       O.IWC.1
La;., 33rd bglalatcre,     Regular8eaafcn,Ohapter 3.21, p.ga
        In 1919, the 36th Laglal.twa,    Ciqter   158,     0 299,
rap&bled &tlole     3898, the &feat of which vaa to f?ring the
officera,   ipoluding t.x collector.,   of oountleti with a gopu-
pnvof       25,000 or leaa within the operation     of the maximum
          . %%a la. becslDs effective   June 29, 1919.    Howeva&,
Honorable   9.   F.   Slaak,   page 2



the 38th Lagialature,     Aata 1923, Ghepter 181, page 397, ra-
aneoted the provialona      of said Artlola 3898, vhereb         offloors,
inoludlng tax ool~eotora,      ln oountlea heHug a pop UIation or
25,000 or leas vera exempt from tha Maximurn Fee Law. This
aawndment becma effeatlve       July 2, 1923.     ETSeotlve January
1, 1931, the hlld; Legislature,       Acts 1930, Fourth Celled Sea-
aien, Chapter 20, repealed Article 3900 of the Revised Civil
Statutes of Texas of 1925, vhloh vma aiglully             .atid Artfole
3898, and brought beok undar the llexlmm Fee far all oouutlea
vhoae population was leas than 25,000.          Therefore,     lla o e
Reeves  County vaa exempt Srea the Haxlmum Fee IAW from July
2, 1923, to January 1, 1931, all of tha Sees referred             to by
youuhlohuare     eernedulthin      that timeahooldbeturned           over
to the popes u-taxoolleetor           who e&rned themaahe        Is en-
titled  to c eo efve  th e mfor lervloee   r ea der eddur       Us tenum
o f o ffio e.a.&,     if a ny o f said Seer were earned   ?I ur lngth e
period of time betveen Juue 29, 1919, end July 2, 1923,, they
would be sub eot to the povlaloaa         of the Maalmm Fee Law as
it uaa vorde d during that parlod of time.
           In 1923, the 38th Imglalature,    at It8 First Called
Session,Chaptar 21, pege 180 amended ktiole        7691 of tha Rq-
vised Clvll Btatuter of 1911 [Artlole     7331 of the Revlaad Civil
Statutes of 1925) so that laae read In pnrt,aa Sollovaa
            .        ForpreperlngthemnualdelIn~uent
      llat 0; &aaamenta      ahrrged’to   the tu collector
      upon the tax roll,    but whloh here snot been ool-
      looted at the tIma of his auuual lettleaent         vith
      tha State and oounty, separating. the property pro-
      rioualy sold to the State Sxm that reported leld
      as delinquent   for preoeaing years and for porat-
      lug the Nate taxes into State revankm, Btate
      aohool end State pension,~loulatbg           the penelty,
      extending it and add&&it        In wit&other    texea,
      ba1a.noin.g the delinquent list,    an$ aertifyIng     it to
      the comlaalonerst     court end the Canptroller,       the
      tex collector   ahell be entitled     to a See oS one
      dollar for eaah oorraot assessment of land to be
      sold, said See to be taxed as ooata agaU8t the
      delinquent.    Rovided that In no ease &all the
      State or oounty be liable     for 8aifISae,~whi.oh shall
      be addltlonal   end cumulative    of all other is88 POW
      allowed by law and shall not be amounted for under
      the fee bill,   ar Sees of of~ioe.’
Honorable   T. F.   32pck,   page 3



             Thea amentfiacmtbeoame effeotive September 19, 1 3,
and reaalned in affsct until it vaa egain emended by the Y1st
Iaglaleture,    Acts 1930, Fourth Called geaalon, pege 30, Chap-
ter 20, vhleh beowe effeotlve      January 1, 1931, end uhleh
amendment did not provlda that sold fae ahould be addltlonel
end aumulatlve of all other fees then elloued by lav, eta.,
as provided Lo the above quoted provision     of 1923. Therefore,
for thla further reason,     any of the fees referred tp by you
that vere eerned during the tlmo between Septeaber 19, 1923,
and January 1, 1931, ahould be turned over to the proper ex-
tax colleotor    vho earned them as he la entitled   to reoelre
them for ler vlc a arendered during h is tenure o f offloe.
           This departmant has hbretofore passed upaD a acme-
what similar question,  as ahovn by Opinzopl lo. O-2186, a oopy
of which la herevlth enoloaed for your further lnSormatlon.
            Truatlag   that this      utl~faotorlly   anavebayour in-
quiry,   ve are




$acloaure